Bleckley, Judge.
1. Lands in this state are subject to dower, whether the owner was a citizen or not, at the time of his death. 2 Scribner on Dower, 21; Code, §1763.
2. The subject of waiving or barring dower is dealt with in the Code, section 1761. We can see no trace of waiver or bar in the acceptance and retention of a gift of personalty, made by the husband to the wife, in contemplation of death, and declared in writing to be for her individual use and benefit, as part provision for her, and as part of her interest in his estate, nothing being said or written in relation to dower, or to waiving the same, or to talcing personalty in lieu thereof. The intention of substituting something in place of dower must be manifested. The intention must be plain. In this case, it is left to the most uncertain conjecture.
2. On the special facts apparent in the record, there was no abuse of discretion in granting the injunction, though *532the right to dower, or to money in lieu of it, is in a high degree probable, indeed, almost certain. It is better that the various matters of dispute between the parties should be adjusted in one suit. The present wants of the widow are provided for.
Cited in the argument: Code, §1764; 7 Ga., 20, 27, 29.
Judgment affirmed.